DEPARTMENT OF HEALTH & HUMAN SERVICES
Health Care Financing Administration
Center for Medicaid and State Operations
7500 Security Boulevard
Baltimore, MD 21244-1850
February 5, 1997
Dear State Medicaid Director:
The purpose of this letter is to communicate HCFA's policies on implementing those provisions of the
Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (PRWORA) that relate to welfare
reform demonstrations conducted under section 1115 of the Social Security Act. The focus of this letter is
not on health reform demonstration projects also conducted under section 1115. Below are guidelines
regarding the interpretation of section 1931 of title XIX as added by section 114 of PRWORA, continuation
of title XIX waivers under section 1115 welfare reform demonstrations, budget neutrality, evaluation
requirements, and the process for informing HCFA of your intent to continue waivers. In addition, a list of
Questions and Answers on related issues is attached. The Medicaid Bureau has issued a 'State Medicaid
Manual that outlines basic policies related to the impact of welfare reform on Medicaid outside of waiver
situations.
The welfare reform demonstration projects approved under the authority of section 1115 primarily involve
waivers of pre-welfare reform title TV-A. Many of these projects also involve waivers of provisions of title
XIX and/or provisions of the Food Stamp Act of 1977. In addition, States have been granted Costs Not
Otherwise Matchable (CNOM) authority under section 111 5(a)(2) as part of their demonstrations by both
the Administration for Children and Families and HCFA. This authority allows States to receive Federal
matching payments for specified expenditures that would not ordinarily be matchable. These expenditures
are usually incurred as the result of eligibility liberalizations affecting the AFDC and/or Medicaid programs.
The most common example of a CNOM granted by HCFA allows for the extension of transitional Medicaid
benefits beyond the 12 months provided for in section 1925. As part of welfare reform demonstrations,
HCFA has also granted CNOMs to many States to liberalize the section 1925 eligibility requirements for
transitional Medicaid benefits (e.g., not requiring that individuals receive AFDC in 3 of the 6 months prior to
becoming ineligible for AFDC due to employment). The term "waiver" as used below, should be understood
to include both the actual waivers and CNOMs. The PRWORA directly affects only waivers of pre-welfare
reform title IV-A provisions. Waivers of title XIX granted by HCFA as part of welfare reform
demonstrations are not affected.
Interpretation of section 1931 relating to title TV-A waivers
Section 1931(d) permits States to continue certain waivers of provisions of the pre-welfare reform title IV-A
that affect Medicaid eligibility. These waivers may be continued whether or not a State elects to continue any
other title IV-A or title XIX provisions of its welfare reform demonstration.
Section 1931 (b)( 1) defines the basic criteria for determining Medicaid eligibility based upon AFDC
eligibility criteria. These criteria include the income and resource standards and methodologies for
determining eligibility under the title IV-A State plan that was in effect on July 16, 1996, and the State plan
deprivation and specified relative rules that were in effect on that date. (The "title IV-A State plan that was in
effect on July 16, 1 996'~ refers to your AFDC State plan itself and not to any waivers of title IV-A you may
have had in effect on that date.)

Section 1931 (b)(2) provides some flexibility for a State to change these criteria. In particular, section 1931
(b)(2)(C) allows States to use less restrictive income and resource methodologies than were used under the
title TV-A State plan in effect on July 16, 1996. In many, if not most cases, this authority can be used to
adopt more liberal policies which previously required use of the waiver authority. Many of the policies in
your current (or pending) welfare reform demonstration projects can now be adopted or modified for
determinations of Medicaid eligibility simply by submitting a Medicaid State plan amendment. In this case,
you will not need to use section 1931(d) authority to continue waivers of pre-welfare reform title TV-A, as
explained below.
Section 1931(d) permits the State to continue indefinitely any provision approved under waivers of the prewelfare reform title TV-A affecting Medicaid eligibility if it was granted by the Department as of July 16,
1996, or submitted to the Department before August 22, 1996, and approved by the Secretary on or before
July 1, 1997. However, section 1931(d) authorizes the continuation only of title TV-A waivers affecting
Medicaid eligibility as established by section 1931(b) criteria, i.e., income and resource standards and
methodologies, deprivation, and specified relative requirements. States cannot continue waivers under
section 1931(d) that involve, for example, sanctions restricting Medicaid eligibility.
A State may decide prior to the expiration of its existing welfare reform demonstration project to exercise the
option under section 193 1(d) to continue for an indefinite period specified waivers of the pre-welfare reform
title TV-A after the expiration of the demonstration project. If a State also dropped its Medicaid waivers, it
would actually be discontinuing the Medicaid component of the welfare reform demonstration, but it would
be retaining waivers of pre-welfare reform title TV-A provisions that affect Medicaid eligibility.
Some States with section 1115 welfare reform demonstrations have a special term and condition protecting
the Medicaid eligibility of individuals who are terminated from AFDC due to AFDC demonstration
provisions. With minor variations from State to State, the term and condition reads as follows:
For the purposes of Medicaid coverage, all individuals subject to the provisions of the demonstration will
retain their Medicaid eligibility if they would have been eligible in the absence of these [AFDC]
demonstration provisions. The authority in section 1931(d) does not relieve a State of its responsibility to
comply with the terms and conditions under which the waivers were granted. It only permits a State to
continue a waiver subject to the limitations that apply to the waiver. The term and condition was added to
assure that title IV-A demonstration waivers do not negatively affect Medicaid eligibility. In our review of
your State's request for continuation of title IV-A waivers under section 1931(d), we will determine if your
request is consistent with the term and condition, if this term and condition is part of your State's
demonstration.
Continuation of title XIX waivers
Many States with welfare reform demonstrations also received waivers of title XIX, which expire at the end
of the demonstration. However, States may elect to terminate their title XIX waivers at any time prior to
expiration of the demonstration. This decision is independent of the decision to continue pre-welfare reform
title IV-A waivers that affect Medicaid eligibility, as provided for in section 193 1(d).
Budget neutrality for title XIX waivers
States will not be required to demonstrate budget neutrality for previously accrued cost liabilities if they elect
to terminate existing title XIX waivers. Also, States will not be required to demonstrate budget neutrality for
liabilities accrued in the future if they choose to continue their existing title XIX waivers. In the case of
continued waivers, budget neutrality will be forgiven through the expiration date of the welfare reform
demonstration. On the other hand, any new Medicaid waivers that are approved after August 22, 1996, will
be subject to a budget neutrality test. This includes waivers approved as amendments to existing
demonstrations as well as any Medicaid waivers a State may request as part of a new demonstration project.

Evaluation requirements
States with continued or newly approved Medicaid waivers will be required to conduct an evaluation.
Because these are demonstration projects, States will be expected to assess the impact of the Medicaid
waivers (especially extended Medicaid transitional benefits). Use of a control group design is strongly
recommended, although States may propose other designs expected to yield reliable results.
Process for informing HCFA of intent to continue waivers
Each State must select one of the following options regarding its existing Medicaid waivers (including Costs
Not Otherwise Matchable authority). Medicaid waivers may be continued only through the end of the
welfare reform demonstration.
1. Continue all Medicaid waivers
2. Continue only some Medicaid waivers
3. Continue none of the Medicaid waivers
In addition, each State must select one of the following options regarding its existing waivers of pre-welfare
reform title TV-A affecting Medicaid eligibility (i.e., income and resource standards and methodologies,
deprivation, and specified relative rules). This group of waivers may be continued indefinitely.
1. Continue all pre-welfare reform title TV-A waivers eligible for continuation under section 1931
2. Continue only some of the pre-welfare reform title TV-A waivers eligible for continuation under
section 1931
3. Continue none of the title pre-welfare reform TV-A waivers eligible for continuation under section
Your decisions regarding these two groups of waivers, including a list of the specific waivers and CNOMs to
be continued (if any), should be communicated in writing to the HCFA project officer who is responsible for
the demonstration(s) in your State. Please send this information to: (Name of project officer) Health Care
Financing Administration Office of State Health Reform Demonstrations 7500 Security Boulevard, Mail
Stop C3-18-26 Baltimore, Maryland 21244-1850
Questions may be directed to Alisa Adamo (410) 786-6618, Maria Boulmetis (410) 786-0552, or Joan
Peterson, Team Leader (410) 786-0621. These project officers will review the materials you submit. They
will also work with you in the coming months to revise your evaluations and remaining terms and conditions
for the demonstration, as necessary.
With regard to the two sets of options listed above, a State may elect to continue some or all of its title XIX
waivers and also some or all of its pre-welfare reform waivers of title TV-A affecting Medicaid eligibility.
Another possibility is for a State to terminate all Medicaid waivers and keep some or all of its pre-welfare
reform title TV-A waivers affecting Medicaid eligibility (but no other title TV-A waivers). The latter
scenario is equivalent to discontinuing the Medicaid component of the welfare reform demonstration. If your
State chooses either of these two approaches, please notify the demonstration project officer in writing and
also submit a Medicaid State plan amendment to your HCFA Regional Office in order to incorporate the
policies regarding Medicaid eligibility that are to be continued.
Sincerely,
/s/
Barbara S. Cooper,
Acting Director, Office of Research and Demonstrations

Enclosure cc:
HCFA Regional Administrators
HCFA Associate Regional Administrators for Medicaid
Lloyd Bishop, OLIGA
Olivia Golden, Acting Assistant Secretary, Administration for Children and Families
State Welfare Reform Demonstration Project Officers
Jennifer Bexendall, NGA
Lee Partridge, APWA
Joy Wilson, NCSL

QUESTIONS AND ANSWERS
1. May a State continue its section 1115 Medicaid waivers granted by HCFA as part of a welfare
reform demonstration if it decides to drop the ACF portion of the welfare reform
demonstration?
Yes. In many cases, States can accomplish their welfare reform objectives under PRWORA, and so
no longer need all (or possibly any) of the title IV-A waivers they received as part of their welfare
reform demonstrations. In addition, a State may decide to continue only those title IV-A waivers
affecting Medicaid eligibility, in accordance with section 193 1(d) of PRWORA. However, a State
may elect to retain any or all of its Medicaid waivers and Costs Not Otherwise Matchable authority,
regardless of what it decides to do with its title IV-A waivers.
2. What policies in a welfare reform demonstration project can be adopted for determinations of
Medicaid eligibility through a Medicaid State plan amendment rather than continuation of a
waiver of pre-welfare reform title IV-A? Please provide examples.
A State may use a Medicaid State plan amendment to adopt more liberal methods of determining
either countable income and resources or deprivation. A Medicaid State plan amendment may also be
used to adopt less restrictive policies concerning the requirement that a child live with a specified
relative. Any policy adopted by a Medicaid State plan amendment must apply to all determinations of
Medicaid eligibility under the new eligibility group created by section 1931.
Example 1. Under a welfare reform demonstration project, a State has been granted a waiver
of section 402(a)(8)(B) to enable the State to disregard the first $100 of earned income and ~
of the remainder. This is more liberal than the $30 and 1/3 disregard in the title IV-A State
plan in effect on July 16, 1996 and can be implemented by a Medicaid State plan amendment.
The State does not need to continue the title IV-A waiver of section 402(a)(8)(B).
Example 2. As part of its welfare reform demonstration, a State has been granted a waiver of
45 CFR 233.20(a)(3)(I)(B)(2) to enable the State to exclude one car of any value. This is more
liberal than the $1,500 exclusion in the title IV-A State plan on July 16, 1996 and can be
implemented by a Medicaid State plan amendment. The State does not need to continue the
waiver of title 45.
In addition, a State with pending title IV-A waivers submitted prior to August 22, 1996,
involving more liberal methods of determining either countable income and resources or
deprivation can implement these more liberal methods through a Medicaid State plan
amendment rather than by obtaining waivers of pre-welfare reform title IV-A.
3. Does section 415 of PRWORA have any applicability to Medicaid waivers in welfare reform
demonstrations?
This section of the law permits States to continue all or some of the title TV-A demonstration waivers
granted under section 1115 of the Social Security Act either in effect as of August 22, 1996, or
submitted prior to August 22, 1996, and approved on or before July 1, 1997. These title TV-A
waivers may remain in effect until the expiration of the welfare reform demonstration (without regard
to any extensions). However, section 415 does not address the continuation of Medicaid waivers
granted as part of a welfare reform demonstration and so does not apply to Medicaid.
4. May existing substate demonstrations involving Medicaid waivers be extended statewide?
No. These demonstrations were approved to test provisions on a limited geographic basis. There is no
rationale for automatically extending them statewide. However, if a State were to propose an
expansion that would be budget neutral, HCFA would consider it.
However, a State may apply title TV-A waivers affecting Medicaid eligibility under section 1931(d)
on a statewide basis if these waivers had previously been applied to a statewide treatment group as

part of the randomized design required by ACF as part of the previous welfare reform demonstration.
In other words, the State could apply the title TV-A waivers to individuals who had been in the
control group during the previous welfare reform demonstration.
5. May States with section 1115 health reform demonstrations cover individuals as uninsured if
they lose Medicaid eligibility because of welfare reform?
States will not be able to cover new qualified immigrants during the 5-year bar as uninsured
individuals under health reform demonstrations. For States that cover the uninsured as part of their
health reform demonstrations, these States may cover other individuals who lose eligibility for
Medicaid by virtue of the loss of eligibility for SSI if these individuals otherwise meet the eligibility
requirements for the uninsured of the health reform demonstrations.
6. May States with section 1115 health reform demonstrations expand eligibility through a State
plan amendment using the less-restrictive-methodology provision in welfare reform?
States with section 1115 health reform demonstrations may expand eligibility using the State plan
amendment process. However, they will need to discuss budget neutrality considerations with HCFA
prior to submitting any State plan amendments.

